Goolsby, Judge
(concurring in part and dissenting in part):
I concur in the majority’s view that this action must be stayed; however, I do not concur in the majority’s decision to remand the case to the trial court.
I see no reason why we cannot simply continue the case on our own docket pending final disposition of the bankruptcy proceedings. Moreover, I do not think that an automatic stay mandated by 11 U.S.C.A. § 362 requires us, in effect, to dismiss Garnett’s appeal. To this extent, then, I dissent.